UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended September 30, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 001-31338 Wireless Age Communications, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 98-0336674 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 3565 King Road, Suite King City, Ontario, L7B 1M3, Canada (Address of Principal Executive Offices) (905) 833-2753 (Issuer’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of November 8, 2008: 58,444,242 Wireless Age Communications, Inc. INDEX PART I Financial Information Item 1. Condensed Financial Statements (unaudited) Condensed Consolidated Balance Sheet 3 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 4 Condensed Consolidated Statements of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II. Other Information Item 1. Legal Proceedings 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits and Reports on Form 8-K 29 A)Exhibit Schedule B)Reports Filed on Form 8-K Signatures 30 2 PARTI. Financial Information Item 1.Condensed Financial Statements Wireless Age Communications, Inc. Condensed Consolidated Balance Sheets Unaudited September 30, 2008 Restated (Note 1) December 31, 2007 ASSETS Current Assets: Cash and cash equivalents $ 710,070 $ 104,101 Receivables (net of allowance of $30,245, 2007-$45,000) 3,022,924 3,931,412 Note receivable (Note 4) 937,816 - Inventory 2,355,599 2,438,571 Marketable securities (Note 4) 721,863 2,320,317 Due from related parties (Note 5) 4,198 - Prepaid expenses 200,335 143,548 Assets of discontinued operations (Note 9) 912,008 - Total current assets 8,864,813 8,937,949 Property and equipment, net of accumulated amortization 665,667 726,341 Note receivable (Note 4) 234,666 - Due from related parties (Note 5) 4,899,715 1,513,200 Intangible assets (Note 6) 328,347 332,116 Goodwill (Note 6) 241,026 241,026 TOTAL ASSETS $ 15,234,234 $ 11,750,632 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Loan facility (Note 7) $ 2,944,922 $ - Due to related parties (Note 5) - 190,529 Accounts payable and accrued liabilities 3,304,057 7,207,015 Taxes payable 285,710 - Current portion of deferred revenue and customer deposits 184,483 206,258 Notes payable - 100,880 Current portion of obligations under capital leases (Note 7) 12,649 28,887 Liabilities of discontinued operations (Note 9) 4,959,563 313,125 Total current liabilities 11,691,384 8,046,694 Deferred revenue and customer deposits 88,545 98,864 Long term debt - 1,513,200 Obligations under capital leases (Note 7) 23,192 33,308 Liabilities of discontinued operations (Note 9) 1,346,623 - Tax obligations 857,125 865,894 Total liabilities 14,006,869 10,557,960 Minority interest 1,283 1,283 Stockholders’ equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, Nil shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 58,444,242 shares issued and outstanding at September 30, 2008 58,444 59,473 Additional paid-in capital 11,360,271 11,802,344 Accumulated deficit (10,298,922) (11,747,170 ) Accumulated other comprehensive income 209,999 1,076,742 Treasury stock, 333,850 shares of common stock (103,710) - Total stockholders’ equity 1,226,082 1,191,389 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 15,234,234 $ 11,750,632 See accompanying notes to financial statements. 3 Wireless Age Communications, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 Restated (Note 1) 2007 Sales – product $ 4,906,541 $ 3,880,563 $ 14,473,295 $ 10,416,651 Commission and residual revenue 1,273,186 1,156,963 3,591,438 3,026,336 Total sales 6,179,727 5,037,526 18,064,733 13,442,987 Cost of goods sold – product 3,872,168 2,893,765 11,110,860 7,897,670 Margin on products and services (excluding amortization below) 2,307,559 2,143,761 6,953,873 5,545,317 Selling and administrative expenses 1,858,805 1,455,740 5,263,625 4,091,973 Amortization 78,723 76,038 245,922 208,787 Earnings from operations 370,031 611,983 1,444,326 1,244,557 Other expenses (income) Interest income (115,489) - (196,294) - Interest expense 227,015 56,641 273,718 196,706 Recovery on note receivable previously written off (9,862) (75,000) (50,987) (75,000) Gain on disposal of investment (Note 4) (66,859 ) - (66,859) - Foreign exchange loss (gains) 18,923 79,715 (169,639) 64,793 Financing expense associated with liquidated damages - - - 326,400 53,728 61,356 (210,061) 512,899 Net income before income tax $ 316,303 $ 550,627 $ 1,654,387 $ 731,658 Income tax expense 95,797 - 285,710 - Net income after income tax from continuing operations 220,506 550,627 1,368,677 731,658 Net income (loss) from discontinued operations net of tax (Note 9) 33,749 (54,204) 79,571 1,703,231 Net income $ 254,255 $ 496,423 $ 1,448,248 $ 2,434,889 Deemed dividend –induced conversion of warrants - - - 673,274 Net income attributable to common shareholders $ 254,255 $ 496,423 $ 1,448,248 $ 1,761,615 Earnings per share: Earnings per share – continuing operations basic $ 0.004 $ 0.009 $ 0.023 $ 0.001 Earnings per share – continuing operations diluted 0.004 0.008 0.023 0.001 Earnings per share – discontinued operations basic 0.000 - 0.001 0.040 Earnings per share – discontinued operations diluted 0.000 - 0.001 0.033 Net income (loss) attributable to common shareholders - basic 0.004 0.008 0.024 0.041 Net income (loss) attributable to common shareholders – fully diluted 0.004 0.007 0.024 0.034 Weighted average number of common shares outstanding: Basic 58,538,909 59,294,764 58,780,148 42,555,102 Diluted 58,538,909 67,357,264 58,780,148 50,617,602 Net income (loss) $ 254,255 $ 496,423 $ 1,448,248 $ 2,434,889 Other comprehensive income (loss): Reclassification of unrealized (loss) on disposal of marketable securities (468,578) - (468,578) - Unrealized holding (loss) on marketable securities (299,828) 170,425 (377,198) 170,425 Foreign exchange translation (loss) 189,964 70,514 (20,967) 4,018 Comprehensive income (loss) $ (324,187) $ 737,362 $ 581,505 $ 2,609,332 See accompanying notes to financial statements. 4 Wireless Age Communications, Inc. Condensed Consolidated Statements of Stockholders’ Equity For the nine month period ended September 30, 2008 (UNAUDITED) Common Stock Restated (Note 1) Additional Paid-in Capital Restated (Note 1) Accumulated Deficit Accumulated Other Comprehensive Income Treasury Stock Total Stockholders’ Equity Number Par Value Balance, December 31, 2007 59,473,342 $ 59,473 $ 11,802,344 $ (11,747,170 ) $ 1,076,742 $ - $ 1,191,389 Repurchases of common stock (691,500 ) (692 ) (131,659 ) - - - (132,351 ) Repurchased common stock not yet cancelled - (27,561 ) (27,561 ) Foreign currency translation adjustment - (106,278 ) - (106,278 ) Unrealized holding gain on marketable securities - 234,633 - 234,633 Net earnings for the three month period ended March 31, 2008 - - - 624,786 - - 624,786 Balance, March 31, 2008 58,781,842 $ 58,781 $ 11,670,685 $ (11,122,384 ) $ 1,205,097 $ (27,561 ) $ 1,784,618 Repurchases of common stock (157,600 ) (157 ) (54,213 ) - - 27,561 (26,809 ) Repurchased common stock not yet cancelled - (60,564 ) (60,564 ) Foreign currency translation adjustment - (104,653 ) - (104,653 ) Unrealized holding loss on marketable securities - (312,003 ) - (312,003 ) Adjustment arising from acquisition of interest in entity from related party - - (196,140) - - - (196,140 ) Net earnings for the three month period ended June 30, 2008 - - - 569,207 - - 569,207 Balance, June 30, 2008 58,624,242 $ 58,624 $ 11,420,332 $ (10,553,177 ) $ 788,441 $ (60,564 ) $ 1,653,656 Repurchases of common stock (180,000) (180) (60,061) - - 60,241 - Repurchased common stock not yet cancelled - (103,387) (103,387) Foreign currency translation adjustment - 189,964 - 189,964 Reclassification of unrealized gain on disposal of marketable securities - (468,578) - (468,578) Unrealized holding loss on marketable securities - (299,828) - (299,828) Net earnings for the three month period ended September 30, 2008 - - - 254,255 - - 254,255 Balance, September 30, 2008 58,444,242 $ 58,444 $ 11,360,271 $ (10,298,922) $ 209,999 $ (103,710) $ 1,226,082 See accompanying notes to financial statements 5 Wireless Age Communications, Inc. Condensed Consolidated Statements of Stockholders’ Equity For the nine month period ended September 30, 2007 (UNAUDITED) Common Stock Preferred Stock Accumulated Deficit Accumulated Other Comprehensive Income Total Stockholders’ Equity Restated (Note 1) Number Par Value Additional Paid-in Capital Number Par Value Additional Paid-in Capital Balance, December 31, 2006 29,527,918 $ 29,528 $ 10,596,483 7,142,900 $ 7,143 $ 362,237 $ (13,338,733 ) $ 172,603 $ (2,170,739 ) Conversion of preferred stock to common stock 2,950,000 2,950 149,602 (2,950,000 ) (2,950 ) (149,602 ) - - - Adjustment arising from issuance of warrants - - 190,000 - 190,000 Foreign currency translation adjustment - (32,439 ) (32,439 ) Net loss for the three month period ended March 31, 2007 - (1,180,824 ) - (1,180,824 ) Balance, March 31, 2007 32,477,918 $ 32,478 $ 10,936,085 4,192,900 $ 4,193 $ 212,635 $ (14,519,557 ) $ 140,164 $ (3,194,002 ) Conversion of preferred stock to common stock 16,771,600 $16,772 $ 200,056 $ (4,192,900 ) $ (4,193 ) $ (212,635 ) $ - $ - $ - Issuance of common stock for cancellation of warrants 6,666,667 6,667 666,607 - 673,274 Issuance of common stock pursuant to settlement of financing breach 3,200,000 3,200 323,200 - 326,400 Deemed dividend induced conversion of warrants - (673,274 ) - (673,274 ) Foreign currency translation adjustment - (34,057 ) (34,057 ) Net income for the three month period ended June 30, 2007 - 3,119,290 - 3,119,290 Balance June 30, 2007 59,116,185 $ 59,117 $ 12,125,948 - $ - $ - $ (12,073,541 ) $ 106,107 $ 217,631 Issuance of common stock for consulting services provided 357,157 356 25,359 - 25,715 Unrealized holding gain on marketable securities - 170,425 170,425 Foreign currency translation adjustment - 70,514 70,514 Net income for the three month period ended September 30, 2007 - 496,423 - 496,423 Balance, September 30, 2007 59,473,342 $ 59,473 $ 12,151,307 - $ - $ - $ (11,577,118) $ 347,046 $ 980,708 6 Wireless Age Communications, Inc. Condensed Consolidated Statements of Cash Flows (UNAUDITED) Nine months ended September 30, 2008 2007 Restated (Note 1) Net cash provided by (used in) operations Net income from continuing operations $ 1,368,677 $ 731,658 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Amortization 245,922 208,787 Common stock issued for services provided - 25,715 Foreign exchange (gain) loss (169,639) 64,793 Gain on collection of note receivable (50,987) - Gain on disposal of marketable securities (66,859) - Financing expense - 326,400 Changes in operating assets and liabilities: Receivables (241,111) (880,167) Inventory 82,972 (272,751) Prepaid expenses (56,787) (79,710) Accounts payable and accrued liabilities (832,956) 673,022 Deferred revenue and customer deposits (32,094) 36,610 Taxes payable 285,710 - Net cash provided by(used in) operating activities 532,848 834,357 Cash flows from investing activities: Collection of notes receivable 50,987 - Increase in due from/to related parties (3,390,713) - Proceeds from disposal of marketable securities 215,555 - Purchase of marketable securities (666,482) (401,376) Repayment of promissory note - - Purchase of distribution rights (98,070) - Additions to property and equipment (83,409) (289,143) Net cash provided by(used in) investing activities: (3,972,132) (690,519) Cash flows from financing activities: Purchases of common stock for cancellation (546,812) - Increase (repayment) of loans 1,241,193 (1,275,611) Increase (repayment) of long-term debt (26,354) 34,280 Net cash provided by (used in) financing activities: 668,027 (1,241,331) Increase ( decrease) in cash from continuing operations: (2,771,257) (1,097,493) Increase (decrease) in cash from discontinued operations: (Note 9) 3,377,226 822,508 Foreign exchange effect on cash and cash equivalents - - Increase (decrease) in cash and cash equivalents 605,969 (274,985) Cashand cash equivalents,beginning of period 104,101 285,030 Cashand cash equivalents,end of period $ 710,070 $ 10,045 Non cash financing activities: During the nine month period ended September 30, 2008, the Company: · Acquired intangible assets, valued at $97,418, through the issuance of a $97,418 promissory note. · Acquired 720,000 common shares of Newlook by issuing a $280,565 promissory note During the ninemonth period ended September 30, 2007, the Company: · Issued warrants to purchase 2,000,000 common shares, valued at $190,000. · Issued 16,771,600 common shares upon the conversion of 4,192,900 series A preferred shares. · Issued 6,666,667 common shares, valued at $673,274, to cancel warrants to purchase 10,000,000 common shares. · Issued 3,200,000 common shares, valued at $326,400, to settle liquidated damages for certain breaches pursuant to a financing agreement · Issued 2,950,000 common shares upon the conversion of 2,950,000 Series A preferred shares. · Issued 357,157 common shares, valued at $25,715, for consulting services provided. During the nine month period ended September 30, 2008 and 2007, the Company paid cash interest of $46,703 and $140,065, respectively, and did not pay cash taxes in either period. See accompanying notes to financial statements. 7 Wireless Age Communications, Inc. Notes to Condensed Consolidated
